Order, Supreme Court, New York County, entered October 30, 1970, denying writ of error coram nobis unanimously affirmed. Appellant has presented an argument having to do with whether a court-martial conviction is available as predicate to a multiple offender proceeding. This point was never urged in the pro se proceeding below, and we have not considered it; indeed, we are precluded from doing so by the complete lack of a record on this score. Concur — Capozzoli, J. P., Markewich, Kupferman, Murphy and McNally, JJ.